Citation Nr: 1002437	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  04-36 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to 
November 1960. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from January and September 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Central Office (CO) hearing before 
the undersigned sitting in Washington, D.C., in March 2005; a 
copy of the hearing transcript is associated with the record.  

The Board remanded this case in August 2006 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, competent 
medical evidence shows a diagnosis of PTSD related to a 
verified in-service stressor.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, PTSD was incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.307, 3.309 (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Establishment of service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the in-service stressor occurred.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Because the Veteran did not engage in combat with the enemy, 
nor does he so claim, his lay testimony or statements alone 
are not enough to establish the occurrence of the alleged 
stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Instead, the record must contain service records or other 
credible evidence, which corroborates the claimed stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  The 
corroboration of every detail is not required.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997)).  Such corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).

Recitation of Evidence

The Veteran asserts that he has PTSD due to stressful events 
that occurred in service.  He contends that his current 
psychiatric state was caused by witnessing a homosexual 
assault in service and by subsequent recrimination and 
ostracism by his superiors and peers, after he testified at a 
court-martial on behalf of the accused.  The Veteran has also 
alleged that this accused soldier later tried to sexually 
assault him, as well.   

Service treatment records show the Veteran was treated for 
extreme nervousness in September 1960.  In October 1960, it 
was noted that the Veteran had "another" episode of extreme 
rage and temper.  The examiner noted that these were the same 
type of acute situational problems that the Veteran was 
unable to cope with.  He was put on medication.  The 
Veteran's separation examination does not contain any 
indication of any psychiatric disorder, although there is a 
notation of "NE", which appears to mean it was not 
evaluated at separation.  

Service personnel records now incorporated into the Veteran's 
claims file include the Veteran's performance ratings, 
Article 121 court-martial, and discharge proceedings as well 
as records used for his upgraded character of discharge 
determination by the July 1979 Naval Discharge Review Board.  

The Veteran was found to have wrongfully possessed marijuana 
while in service and was convicted in a special court-martial 
in September 1960.  He was subsequently recommended to be 
discharged by reason of unfitness, under conditions other 
than honorable.  At that time, it was stated that the 
Veteran's anxiety appeared to be the result of his inability 
to act out his aggression as he had in the past and that the 
recent involvement of marijuana appeared to be only one 
aspect of a longstanding antisocial characterological 
difficulty which became accentuated under the stress of the 
military.  There was an expectation of further conflict with 
authority and antisocial activity.  A December 1978 Naval 
Discharge Review Board upgraded the Veteran's discharge to 
"under honorable conditions."  The Review Board found that 
the Veteran's overall record, including the special court-
martial for drug possession and a conduct average of 3.6 did 
not merit a fully honorable discharge.  The Board notes that 
the Veteran's conduct ratings in service dropped 
precipitously from between a 4.0 and 4.3 to a 2.5 in 1960.  

Post-service medical records show treatment for polysubstance 
abuse, depression, and anxiety.  They also reveal that he 
started drinking in 1954, prior to service; that he began 
using cocaine in 1978 and crack in 1980; and that he is 
receiving Social Security Administration disability.  
However, a December 1970 treatment record from West Oakland 
Health Center shows the Veteran was diagnosed with chronic 
depression.  In March 1996, a VA psychiatrist diagnosed 
bipolar disorder.  Subsequently, the Veteran submitted a 
claim for service connection for this condition, in August 
2003.  In November 2003, a different VA psychiatrist 
indicated that the Veteran did not have bipolar disorder.  In 
a September 2004 statement of the case (SOC), the RO reframed 
the issue as service connection for a psychiatric disability, 
claimed as bipolar disorder, and in an accompanying rating 
decision, denied that claim on the merits because no chronic 
disability was shown in either his service or post-service 
medical records. 

In a January 2004 notice of disagreement and during March 
2005 CO hearing testimony, the Veteran stated that his 
current psychiatric state was caused by witnessing a 
homosexual assault in service and by subsequent recrimination 
and ostracism by his superiors and peers, after he testified 
at a court-martial on behalf of the accused.  He contended 
that he developed depression and low-self esteem as a result 
of later military experiences, including humiliation from 
racial remarks and attitudes, his own court-martial for 
possession of marijuana, and an other-than-honorable early 
discharge (later upgraded to a general discharge). 

In March 2005, his treating VA psychiatrist noted that the 
Veteran described the sexual assault for the first time 
during a mental health treatment session.  In an April 2005 
letter, the same psychiatrist indicated that the Veteran has 
PTSD due to witnessing, and testifying about, an in-service 
personal assault.  He did not state that he had reviewed the 
claims file or the Veteran's service personnel and medical 
records.  

The Veteran submitted a transcript of the December 1958 
court-martial at which he testified, where the accused was 
convicted of a lewd act consistent with a sexual assault.  

The Veteran's brother submitted a statement in April 2005 
wherein he indicated that the Veteran changed after the 
incident in service.  The Veteran's brother stated that the 
Veteran became moody and argumentative toward everyone and 
was depressed.  When the brother saw the Veteran doing drugs, 
he asked him why.  The Veteran told him it helped him forget 
all the negative things that happened to him while in 
service.  

In July 2007, a VA treating psychologist submitted a letter 
in which he opined that the Veteran's experience in the 
military was in large part responsible for his psychiatric 
disability.  The examiner further explained that the symptoms 
the Veteran suffered from, such as nightmares, flashbacks, 
depression and anxiety could be traced to being forced to 
witness a sexual molestation while in service.  

In May 2009, a VA examiner, who reviewed the Veteran's 
medical records and entire claims file, noted the Veteran's 
polysubstance abuse, legal problems and history in service.  
The examiner also specifically mentioned some findings in the 
Veteran's service treatment records, as well as the statement 
from the Veteran's brother.  After the examiner reported a 
comprehensive history, she examined the Veteran and provided 
a full psychological summary.  She diagnosed the Veteran with 
PTSD due to physical and emotional harassment during his 
military service.  She noted that the Veteran's cocaine abuse 
had been in remission for 2 years.  The examiner opined that 
the Veteran's stressor was a combination of what he witnessed 
of another service member being sexually assaulted and the 
harassment experienced as a result of being a witness in a 
court-martial proceeding.  Her rationale was that there are 
court records that clearly show an assault was committed and 
the Veteran was witness to the assault.  She also asserted 
that records show he started marijuana use shortly after this 
occurred and had behavioral changes.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  While the Veteran has stated his 
belief that his psychiatric disability manifested during his 
military service or was caused by his military service, as a 
layperson he is generally not qualified to furnish medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

There is evidence both for and against the claim. The 
Veteran's separation examination does not show he suffered 
from a psychiatric disorder at separation from service, 
although the Board notes that it apparently was not 
evaluated.  However, though the Veteran was not diagnosed 
with PTSD at his separation examination, "the fact that a 
condition was not diagnosed cannot, by itself, serve to rebut 
a subsequent expert diagnosis."  Hanson v. Derwinski, 1 Vet. 
App. 512, 516 (1991).  

The Veteran is competent to testify to provide a continuity 
of symptomatology by describing that he has experienced 
symptoms such as anxiety, depression and rage consistent with 
PTSD since discharge from service.  See 38 C.F.R. § 3.303(b).  
However, the Veteran must also be found credible.  Although 
the Veteran did not raise the issue of the effect of his 
testifying regarding a sexual assault and his subsequent 
harassment towards him until 2004, the Board finds the 
contentions and hearing testimony of the Veteran to be 
plausible and consistent with the December 1958 court-martial 
records, as well as consistent with the totality of the 
evidence.  

The VA examiner letters dated in April 2005 and July 2007 and 
the May 2009 VA examiner's opinion provide support for a 
finding that service connection for PTSD is warranted.  
Significantly, these VA examiners opined that the Veteran's 
PTSD is related to the witnessing, and testifying about, an 
in-service personal assault.  The May 2009 VA examiner's 
opinion is particularly probative, as she had reviewed the 
Veteran's medical records and claims file and provided a 
detailed recitation of pertinent information and a rationale 
consistent with the evidence of record.  The Board notes that 
there is no medical opinion evidence against the Veteran's 
claim.  

The Board also notes that 38 U.S.C.A. § 1110 precludes 
compensation for primary substance abuse or for secondary 
conditions that arise from substance abuse.  See Allen v. 
Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, the 
May 2009 VA examiner specifically noted the Veteran's past 
substance abuse issues and noted that his cocaine abuse was 
currently in remission.  She also found that the Veteran's 
PTSD was a primary diagnosis, not a secondary diagnosis to 
the Veteran's substance abuse.  

The service treatment evidence, continuity of symptomatology 
and medical opinion evidence that suggests that the Veteran 
incurred recurrent PTSD as a result of his military service 
is at least in equipoise.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court went on to say that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the Veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Thus, the Board finds that there is a current diagnosis of 
PTSD and medical evidence of a link between the current 
symptomatology and the claimed in-service stressor.  
Specifically, such diagnosis and link is confirmed in the 
April 2005, July 2007 and May 2009 VA examiners' opinions.  
The third element of service connection for PTSD requires 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

Since the Veteran was not in combat, nor does he so contend, 
corroboration of stressors is required for a diagnosis of 
PTSD.  38 C.F.R. § 3.304 (f) (2009).  In this regard, the 
Board notes that the Veteran has described some events that 
he claims were very stressful to him and caused his PTSD.  
The Veteran has submitted documents and transcripts from a 
court-martial proceeding in which he acted as witness where 
the accused was convicted of a lewd act consistent with a 
sexual assault.  The Veteran's service personnel records do 
show that subsequent to his witness testimony there was a 
downward spiral in his conduct ratings and that the Veteran 
was court-martialed for marijuana possession.  His service 
treatment records then show that the Veteran complained of 
anxiety and also displayed rage, such that the Veteran's 
behavior led to a discharge from service.  There is also of 
record a lay statement from the Veteran's brother wherein he 
indicated that the Veteran changed after the incident in 
service and was moody, argumentative and depressed.  

There is evidence both for and against the verification of 
the Veteran's in-service stressor.  The Board notes that all 
the precise details of the Veteran's claimed stressor have 
not been verified, as it has not been verified that the 
Veteran was personally present during the assault or that he 
was subsequently harassed an ostracized.  However, taking 
into account the contentions and testimony the Veteran has 
provided, the December 1958 court-martial records that show 
the Veteran testified as a witness where the accused was 
convicted of a lewd act consistent with a sexual assault, his 
subsequent marijuana use and poor conduct ratings, service 
treatment records indicating anxiety and rage and his 
brother's lay statement regarding what the Veteran told him, 
it is clear that the corrobative evidence regarding the 
Veteran's in-service stressor is at least in equipoise.  When 
there is approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See Gilbert.  Therefore, resolving all doubt in the Veteran's 
favor, the Veteran's claimed stressor is corroborated by the 
evidence of record.  38 C.F.R. § 3.102.

Therefore, the Board finds that there is (1) a current 
diagnosis of PTSD, (2) medical evidence of a link between the 
current symptomatology and the claimed in-service stressor 
and (3) credible supporting evidence that at least one of the 
claimed in-service stressors actually occurred.  Accordingly, 
service connection for PTSD is granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In light of 
the favorable determination contained herein, however, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for PTSD is granted.  



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


